NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with Fed. R. App. P. 32.1




                     United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604
                                  Submitted February 25, 2009*
                                     Decided March 3, 2009

                                                Before
                                FRANK H. EASTERBROOK, Chief Judge
                                ILANA DIAMOND ROVNER, Circuit Judge

                                TERENCE T. EVANS, Circuit Judge

No. 08-2348
UNITED STATES OF AMERICA,                                          Appeal from the United
      Plaintiff-Appellee,                                          States District Court for the
                                                                   Central District of Illinois.
                v.
C ORTEZ D. GILLUM,                                                 No. 02-30011
      Defendant-Appellant.                                         Jeanne E. Scott, Judge.


                                                 Order
    In 2002 Cortez Gillum pleaded guilty to possessing a firearm despite his earlier fel-
ony conviction, see 18 U.S.C. §922(g)(1), and was sentenced to 120 months in prison.
More than four years later he asked the district court to reduce his sentence, contending
that the judge had miscalculated the range under the Sentencing Guidelines. The time
for the district judge to correct an error of that sort is seven days, not four years, see
Fed. R. Crim. P. 35(a), and viewed as one under 28 U.S.C. §2255 the motion still is un-
timely, for §2255(f)(1) sets a limit of one year from the final decision on appeal. This mo-
tion was filed 3½ years after the appeal was concluded.
    Concluding that the motion was untimely, the district court denied it. The court’s
brief order states that it did not have jurisdiction. The court reiterated this position in
response to a motion for reconsideration. It is not clear whether, by “lack of jurisdic-
tion,” the court meant lack of adjudicative competence or just lack of timeliness. The
Supreme Court has observed that these are different concepts, for most timeliness de-
fenses may be waived or forfeited, while an absence of subject-matter jurisdiction must
be raised at any time, even if the parties agree that the court may proceed. In the wake
of decisions such as Eberhart v. United States, 546 U.S. 12 (2005), it would be difficult to

   * After examining the briefs and the record, we have concluded that oral argument is unnecessary. See
Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 08-2348                                                                           Page 2

describe either the 7-day limit in Rule 35(a) or the one-year limit in §2255(f) as curtailing
the federal courts’ subject-matter jurisdiction. But it is unnecessary to pursue the issue,
because the United States has claimed the benefit of the time limits, which means that
Gillum’s motion was properly denied.
    On appeal Gillum relies on Fed. R. Crim. P. 36 rather than either Rule 35(a) or §2255.
Rule 36 says that a district court may correct a clerical error at any time. But Gillum’s
sentence was not affected by a “clerical” error—which is to say a clerk’s failure to write
down, in the judgment, the sentence as pronounced by the judge in open court. See
United States v. McHugh, 528 F.3d 538, 540 (7th Cir. 2008); United States v. Becker, 36 F.3d
708, 710 n.2 (7th Cir. 1994). Gillum’s position is that the judge erred in determining the
appropriate range under the Sentencing Guidelines. If an error was made, it was not
“clerical” in nature, and Rule 36 does not supply authority to alter the sentence.
                                                                                  AFFIRMED